[Cite as State v. Meyer, 2015-Ohio-355.]


                                     IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


STATE OF OHIO,                                   :         MEMORANDUM OPINION

       Plaintiff-Appellee,                       :

       -vs-                                      :         CASE NO: 2014-P-0046

JOHN A. MEYER, III,                              :

       Defendant-Appellant.                      :


Criminal Appeal from the Portage County Municipal Court, Ravenna Division.
Case No. R 2014 TRD 2935.

Judgment: Appeal dismissed.

Victor V. Vigluicci, Portage County Prosecutor, and Kristina Drnjevich, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

John A. Meyer, III, pro se, 8969 Applewood Drive, Cincinnati, Ohio 45236 (Defendant-
Appellant).


TIMOTHY P. CANNON, P. J.,

        {¶1}     On July 22, 2014, appellant, John A. Meyer, III, filed his notice of appeal,

pro se, from a June 20, 2014 judgment entry issued by the Portage County Municipal

Court, Ravenna Division. The June 20, 2014 judgment entry reflects that appellant

pleaded guilty to an amended charge of speeding and was sentenced to a fine of $100,

plus court costs.

        {¶2}     App.R. 4(A) states in part: “A party shall file the notice of appeal required

by App.R. 3 within thirty days of the later of entry of the judgment or order appealed. * *

*.”
       {¶3}   In this case, appellant’s notice of appeal was due on July 20, 2014, a

Sunday and, therefore, it was to be filed the following day, Monday, July 21, 2014.

Appellant, however, did not file his notice of appeal until Tuesday, July 22, 2014.

       {¶4}   App.R. 5(A) states, in relevant part:

       {¶5}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

       {¶6}   “(a) Criminal proceedings;

       {¶7}   “(b) Delinquency proceedings; and

       {¶8}   “(c) Serious youthful offender proceedings.

       {¶9}   “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. Concurrently with the filing of the motion, the movant shall file with the clerk of the

trial court a notice of appeal in the form prescribed by App.R. 3 and shall file a copy of

the notice of the appeal in the court of appeals. * * *.”

       {¶10} In the present case, appellant has neither complied with the thirty-day rule

set forth in App.R. 4(A) nor sought leave from this court to appeal, pursuant to App.R.

5(A). Thus, this court is without jurisdiction to consider the instant appeal.

       {¶11} Based upon the foregoing analysis, the appeal is hereby sua sponte

dismissed as being untimely.

       {¶12} Appeal dismissed.


THOMAS R. WRIGHT, J.,

COLLEEN MARY O’TOOLE, J.,

concur.

                                              2